Citation Nr: 1214737	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy C. Lenvin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further evidentiary development in this case.

The Veteran underwent a VA examination in May 2009 for the purpose of assessing the severity of his current PTSD symptoms.  As it has been a number of years since the last VA examination, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In addition, VA treatment records have been obtained and private medical opinions have been submitted.  It appears that the Veteran's PTSD symptoms have increased in severity since he was last examined.  Thus, the Veteran should be scheduled to undergo VA examination to determine the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


